                           Case 19-10316-LSS            Doc 291       Filed 05/13/19       Page 1 of 4



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BEAVEX HOLDING CORPORATION, et al.,1                       Case No. 19-10316 (LSS)

                                             Debtors.                Jointly Administered


                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON MAY 15, 2019 AT 10:00 A.M. (ET)

          RESOLVED MATTERS

          1.        Debtors’ First Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a),
                    365(a) and 554 of the Bankruptcy Code, Authorizing (I) the Debtors’ Rejection of
                    Certain Executory Contracts and Unexpired Real Property Leases, Nunc Pro Tunc to
                    April 30, 2019, and (II) the Abandonment of Any Remaining Property Located at
                    Locations Covered By Such Real Property Leases [Docket No. 255, 4/30/19]

                    Related Documents:

                            a)       Notice of Amended Exhibit 1 to Proposed Order [Docket No. 273, 5/8/19]

                            b)       Certificate of No Objection [Docket No. 276, 5/9/19]

                            c)       Order, Pursuant to Sections 105(a), 365(a) and 554 of the Bankruptcy
                                     Code, Authorizing (I) the Debtors’ Rejection of Certain Executory
                                     Contracts and Unexpired Real Property Leases, Nunc Pro Tunc to
                                     April 30, 2019, and (II) the Abandonment of Any Remaining Property
                                     Located at Locations Covered By Such Real Property Leases [Docket No.
                                     282, 5/10/19]

                    Objection Deadline: May 8, 2019 at 4:00 p.m. (ET)

                    Objections/Responses Filed: None to date.

                    Status: An order has been entered. No hearing is necessary.




          1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
          Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
          (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
          Road SE, Suite 300, Atlanta, GA 30339.
          2
              Amended information appears in bold.

01:24493705.1
                      Case 19-10316-LSS        Doc 291      Filed 05/13/19    Page 2 of 4



         2.     Debtors’ Second Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a) and
                365(a) of the Bankruptcy Code, (I) Authorizing the Debtors’ Rejection of Certain
                Executory Contracts, Nunc Pro Tunc to April 30, 2019, (II) Waiving the Requirements of
                Rule 6006(f)(6) of the Bankruptcy Rules and (III) Granting Related Relief [Docket No.
                256, 4/30/19]

                Related Documents:

                       a)     Certificate of No Objection [Docket No. 277, 5/9/19]

                       b)     Order (Second), Pursuant to Sections 105(a) and 365(a) of the Bankruptcy
                              Code, (I) Authorizing the Debtors’ Rejection of Certain Executory
                              Contracts, Nunc Pro Tunc to April 30, 2019, (II) Waiving the
                              Requirements of Rule 6006(f)(6) of the Bankruptcy Rules and
                              (III) Granting Related Relief [Docket No. 283, 5/10/19]

                Objection Deadline: May 8, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         3.     Debtors’ Third Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a) and
                365(a) of the Bankruptcy Code, (I) Authorizing the Debtors’ Rejection of Certain
                Executory Contracts, Nunc Pro Tunc to April 30, 2019, (II) Waiving the Requirements of
                Rule 6006(f)(6) of the Bankruptcy Rules and (III) Granting Related Relief [Docket No.
                257, 4/30/19]

                Related Documents:

                       a)     Certificate of No Objection [Docket No. 278, 5/9/19]

                       b)     Order (Third), Pursuant to Sections 105(a) and 365(a) of the Bankruptcy
                              Code, (I) Authorizing the Debtors’ Rejection of Certain Executory
                              Contracts, Nunc Pro Tunc to April 30, 2019, (II) Waiving the
                              Requirements of Rule 6006(f)(6) of the Bankruptcy Rules and
                              (III) Granting Related Relief [Docket No. 284, 5/10/19]

                Objection Deadline: May 8, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.




01:24493705.1
                                                       2
                      Case 19-10316-LSS        Doc 291      Filed 05/13/19    Page 3 of 4



         4.     Debtors’ Fourth Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a) and
                365(a) of the Bankruptcy Code, Authorizing the Debtors’ Rejection of Certain Unexpired
                Real Property Subleases, Nunc Pro Tunc to May 1, 2019 [Docket No. 261, 5/1/19]

                Related Documents:

                       a)     Certificate of No Objection [Docket No. 279, 5/9/19]

                       b)     Order (Fourth), Pursuant to Sections 105(a) and 365(a) of the Bankruptcy
                              Code, Authorizing the Debtors’ Rejection of Certain Unexpired Real
                              Property Subleases, Nunc Pro Tunc to May 1, 2019 [Docket No. 285,
                              5/10/19]

                Objection Deadline: May 8, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         5.     Debtors’ Motion for an Order, Pursuant to Section 363 of the Bankruptcy Code,
                Establishing Procedures for Sales of Certain Miscellaneous Assets Outside the Ordinary
                Course of Business Free and Clear of All Liens, Claims, Interests, and Encumbrances
                [Docket No. 264, 5/1/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 280, 5/9/19]

                       b)     Order, Pursuant to Section 363 of the Bankruptcy Code, Establishing
                              Procedures for Sales of Certain Miscellaneous Assets Outside the
                              Ordinary Course of Business Free and Clear of All Liens, Claims,
                              Interests, and Encumbrances [Docket No. 286, 5/10/19]

                Objection Deadline: May 8, 2019 at 4:00 p.m. (ET)

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         UNCONTESTED MATTER GOING FORWARD

         6.     Debtors’ Motion Pursuant to Sections 105 and 363(b) of the Bankruptcy Code and
                Bankruptcy Rule 9019 for an Order Approving and Authorizing a Settlement By and
                Among the Debtors, the Eos Parties, and the Official Committee of Unsecured Creditors
                [Docket No. 250, 4/24/19]



01:24493705.1
                                                       3
                      Case 19-10316-LSS        Doc 291      Filed 05/13/19   Page 4 of 4



                Related Documents:

                       a)     Declaration of Bradley E. Scher in Support of Debtors’ Motion Pursuant
                              to Sections 105 and 363(b) of the Bankruptcy Code and Bankruptcy Rule
                              9019 for an Order Approving and Authorizing a Settlement By and
                              Among the Debtors, the Eos Parties, and the Official Committee of
                              Unsecured Creditors [Docket No. 287, 5/13/19]

                       b)     Notice of Filing of Exhibit to Proposed Order Pursuant to Sections
                              105 and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019
                              for an Order Approving and Authorizing a Settlement By and Among
                              the Debtors, the Eos Parties, and the Official Committee of Unsecured
                              Creditors [Docket No. 289, 5/13/19]

                       c)     Certificate of No Objection [Docket No. 290, 5/13/19]

                Objection Deadline: May 8, 2019 at 4:00 p.m. (ET) [Extended to May 9, 2019 at
                                    4:00 p.m. (ET) solely with respect to the U.S. Trustee, and May 10,
                                    2019 at 4:00 p.m. solely with respect to Alliant Insurance Services,
                                    Inc.]

                Objections/Responses Filed: None to date.

                Status: A Certificate of No Objection and exhibit to the proposed order have been
                        filed. Unless the Court has questions regarding the requested relief, no
                        hearing is necessary.


         Dated: Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                May 13, 2019
                                             /s/ Joseph M. Barry
                                             Joseph M. Barry (No. 4221)
                                             Matthew B. Lunn (No. 4119)
                                             Donald J. Bowman, Jr. (No. 4383)
                                             Jordan E. Sazant (No. 6515)
                                             Rodney Square, 1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel: (302) 571-6600
                                             Fax: (302) 571-1253

                                             Counsel to the Debtors and Debtors in Possession




01:24493705.1
                                                       4
